

116 S3775 IS: United States-Israel Military Capability Act of 2020
U.S. Senate
2020-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3775IN THE SENATE OF THE UNITED STATESMay 20, 2020Mr. Peters (for himself and Mr. Cotton) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo establish a United States-Israel Operations-Technology Working Group, and for other purposes.1.Short titleThis Act may be cited as the United States-Israel Military Capability Act of 2020.2.FindingsCongress makes the following findings:(1)The United States confronts an intense military technology competition with the People's Republic of China and the Russian Federation that may determine whether the United States can effectively deter and defeat adversaries in the future.(2)On July 11, 2019, Chairman of the Joint Chiefs of Staff General Mark Milley said, China is improving their military very, very rapidly in space, air, cyber, maritime, land domains, et cetera.. Noting the rapid technology development by the People's Republic of China, General Milley warned that the United States must ensure that we do not lose our advantages that we have relative to other countries, specifically relative to China..(3)The People's Republic of China and the Russian Federation have already developed or fielded some capabilities in areas such as hypersonics and artificial intelligence that are superior to those of the United States.(4)A closer and more systematic early cooperative research and development effort with select allies may help the United States more quickly and inexpensively restore and sustain military supremacy in critical military capabilities.(5)The innovative and agile defense technology sector of Israel and the status of Israel as one of the closest and most reliable allies of the United States make Israel an ideal candidate for a more systematic and institutionalized partnership with the United States focused on early cooperative research and development.(6)The defense innovation sector of Israel is a global leader in many of the technologies important to Department of Defense modernization efforts.(7)Despite many laudable ongoing defense partnership efforts between the United States and Israel, dangerous United States military capability gaps continue to emerge that a more systematic and institutionalized United States-Israel early cooperative research and development program could have prevented.(8)Such a program would allow the United States to benefit from the innovation agility and sense of urgency of Israel, and Israel would benefit from the economy of scale of the United States. Such a program could be carefully designed to reduce the time and cost associated with research and development, assiduously avoiding anything that would slow down or constrain the research and development of either country.(9)Belatedly acquiring already produced equipment or weapons from Israel to fill a United States capability gap is not a substitute for a systematic program that prevents the capability gap from emerging in the first place.(10)On March 4, 2020, Secretary of Defense Mark Esper said, We have a very good innovative base, [the Israelis] have a very good innovative base. And I think the more we can cooperate together as allies and partners to come up with common solutions, the better.. Secretary Esper continued, so I think if there are ways to improve that, we should pursue it..3.Sense of CongressIt is the sense of Congress that—(1)the United States Government has a responsibility to undertake all reasonable measures to ensure that members of the Armed Forces never confront a more technologically advanced foe; and(2)building on positive ongoing efforts, the United States and Israel should further institutionalize and strengthen their defense innovation partnership by establishing a United States-Israel Operations-Technology Working Group to identify and expeditiously field capabilities that the military forces of both countries need to deter and defeat respective adversaries.4.United States-Israel Operations-Technology Working Group(a)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense, with the concurrence of the Minister of Defense of Israel and in consultation with the Secretary of State and the Director of National Intelligence, shall establish a United States-Israel Operations-Technology Working Group (in this Act referred to as the Working Group) for the following purposes:(1)To provide a standing forum for the United States and Israel to systematically share intelligence-informed military capability requirements.(2)To identify military capability requirements common to both the Department of Defense and the Ministry of Defense of Israel.(3)To assist defense suppliers in the United States and Israel with efforts to expeditiously gain government approval to conduct joint science, technology, research, development, test, evaluation, and production efforts.(4)To develop, as feasible and advisable, combined United States-Israel plans to research, develop, procure, and field weapons systems and military capabilities as quickly and economically as possible to meet common capability requirements of the Department of Defense and the Ministry of Defense of Israel.(b)Working Group leadership(1)United States leadershipWith respect to the United States, the Working Group shall be headed by the Under Secretary of Defense for Research and Engineering and the Director of the Joint Staff, with the active support of the Director of the Bureau of Political Military Affairs of the Department of State and the Director of National Intelligence.(2)Israel leadershipThe Secretary of Defense shall invite the Government of Israel to designate the head of the appropriate office or offices to head the Working Group with respect to Israel.(c)Working Group membership(1)United States membershipThe Secretary of Defense, the Secretary of State, and the Director of National Intelligence shall each designate one or more individuals to serve as members of the Working Group.(A)Mandatory United States membersThe membership of the Working Group shall consist of, at a minimum, representatives from—(i)the Office of the Secretary of Defense;(ii)the Joint Staff;(iii)each of the military departments (including, as appropriate, subordinate entities such as Army Futures Command and research laboratories);(iv)the defense agencies (including the Defense Advanced Research Projects Agency, the Defense Intelligence Agency, and the Defense Security Cooperation Agency);(v)United States Central Command;(vi)United States European Command;(vii)United States Indo-Pacific Command;(viii)the Department of State; and(ix)the intelligence community.(B)Rule of constructionNothing in this paragraph shall be construed as limiting the ability of the Secretary of Defense, the Secretary of State, or the Director of National Intelligence to add members to the Working Group as considered appropriate.(2)Israel membershipThe Secretary of Defense, the Secretary of State, and the Director of National Intelligence shall invite their counterparts in the Government of Israel to designate individuals from the Government of Israel to serve as members of the Working Group.(3)Representation of defense industry(A)In generalThe Working Group may incorporate recommendations from the defense industries of the United States and Israel with respect to combined science and technology efforts and combined research, development, test, and evaluation efforts. (B)Inclusion in Working GroupThe membership of the Working Group may include, as appropriate, members of the defense industries of the United States and Israel. (d)Existing efforts(1)In generalThe Secretary of Defense, the Secretary of State, and the Director of National Intelligence shall jointly determine the most efficient and effective means to integrate the Working Group into existing United States science and technology efforts and research, development, test, and evaluation efforts with Israel. (2)Rule of constructionNothing in this Act shall be construed as requiring the termination of any existing United States defense activity, group, program, or partnership with Israel.(e)Memorandum of understanding(1)In generalThe Secretary of Defense shall, with the concurrence of the Minister of Defense of Israel, establish a memorandum of understanding between the United States and Israel establishing the United States-Israel Operations Technology Working Group. (2)Matters to be includedThe memorandum of understanding under paragraph (1) shall set forth—(A)the purposes of the Working Group, consistent with subsection (a);(B)the membership of the Working Group, consistent with subsection (c); and(C)any other matter considered appropriate.(f)Reports(1)Initial report(A)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of State and the Director of National Intelligence, shall submit to the appropriate committees of Congress an initial report on the Working Group.(B)ElementsThe report required by subparagraph (A) shall include the following:(i)The finalized memorandum of understanding under subsection (e).(ii)The name of each individual of the Government of the United States and of the Government of Israel designated to lead the Working Group.(iii)The name of each member of the Working Group designated under paragraph (1) or (2) of subsection (c).(iv)A description of the manner in which the Working Group is anticipated to complement and augment existing science and technology efforts and research, development, test, and evaluation efforts with Israel.(v)A schedule for Working Group meetings.(vi)A description of key metrics and milestones for the Working Group.(vii)A description of any authority or authorization of appropriations required for the Working Group to carry out the purposes described in subsection (a).(C)FormThe report required by subparagraph (A) shall be submitted in unclassified form, but may include a classified annex.(2)Annual report(A)In generalNot later than March 15 of each year following the submittal of the report required by paragraph (1), the Secretary of Defense, in coordination with the Secretary of State and the Director of National Intelligence, shall submit to the appropriate committees of Congress a report on the activities of the Working Group during the preceding calendar year.(B)ElementsThe report required by subparagraph (A) shall include the following:(i)A summary of the performance of the Working Group relative to—(I)with respect to the first annual report under this paragraph, the metrics and milestones described in the initial report in accordance with in paragraph (1)(B)(vi); or(II)with respect to each subsequent annual report under this paragraph, the metrics and milestones described in the preceding annual report under clause (viii).(ii)A description of military capabilities needed by both the United States and Israel.(iii)A description of any United States, or any United States-Israel, science and technology efforts, or research, development, test, and evaluation efforts, associated with the military capabilities described under clause (ii) carried out during the reporting period.(iv)A description of any obstacle or challenge associated with an effort described in clause (iii) and the plan of the Working Group to address such obstacle or challenge.(v)A description of any request to the Working Group made by a United States or Israel defense supplier for combined science and technology efforts or combined research, development, test, and evaluation efforts, including—(I)the date on which the request was received;(II)the efforts made by the Working Group to expeditiously address the request; and(III)the status of any decision associated with the request.(vi)A description of the efforts of the Working Group to prevent the People's Republic of China or the Russian Federation from obtaining intellectual property or military technology associated with combined United States and Israel science and technology efforts and research, development, test, and evaluation efforts.(vii)A description of any science and technology effort, or research, development, test, or evaluation effort, facilitated by the Working Group, including efforts that result in a United States or Israel program of record.(viii)A description of metrics and milestones for the Working Group for the following calendar year.(C)FormThe report required by subparagraph (A) shall be submitted in unclassified form and shall include a classified annex in which the elements required under clauses (ii) and (vi) of subparagraph (B) shall be addressed.(3)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means—(A)the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and(B)the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives. 